Citation Nr: 0729157	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  99-05-164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension and 
heart disorder, to include on a secondary basis.

2.  Entitlement to a compensable evaluation for pulmonary 
tuberculosis.


REPRESENTATION

Appellant represented by:	Scott Chambers, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to April 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for hypertension and a heart disorder, and 
his claim for an increased rating for pulmonary tuberculosis.  
When this case was before the Board in March 2004, it was 
remanded for additional development of the record.  By 
decision dated in April 2005, the Board denied service 
connection for hypertension and a heart disorder, to include 
on a secondary basis, and a compensable evaluation for 
pulmonary tuberculosis.  

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  An April 7, 2007 
Court Order granted a Joint Motion for Remand (Joint Motion).  
The case is again before the Board for appellate 
consideration.  

The issue of entitlement to service connection for 
hypertension and a heart disorder, to include on a secondary 
basis, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was found to have far advanced pulmonary 
tuberculosis on VA hospitalization commencing in April 1957.

2.  Service connection was established for pulmonary 
tuberculosis effective in April 1957.

CONCLUSION OF LAW

The criteria for a 30 percent evaluation for pulmonary 
tuberculosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6724 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a March 2004 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
to advise VA of or submit any evidence in his possession that 
pertains to the claim.  The Board acknowledges that 
information advising the veteran of the evidence needed to 
establish a disability rating and effective date has not been 
provided.  In light of the determination in this case, 
however, no prejudice to the veteran will result.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes private 
and VA medical records, the reports of VA examinations, and 
statements from co-workers and relatives of the veteran.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions and 
hearing testimony, service medical records, private and VA 
medical records, reports of VA examinations and statements 
from co-workers and relatives of the veteran.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Disabilities must 
be reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The Board observes that Public Law 90-493 repealed section 
356 of Title 38, United States Code that had provided 
graduated ratings for inactive tuberculosis.  The repealed 
section, however, still applies to the case of any veteran 
who on August 19, 1968, was receiving or entitled to receive 
compensation for tuberculosis. See 38 C.F.R. § 4.96(b) 
(2006).  

For veterans entitled to receive compensation for 
tuberculosis on August 19, 1968, the general rating formula 
for inactive pulmonary tuberculosis (Diagnostic Codes 6701-
6724) provides a 100 percent rating for two years after the 
date of inactivity, following active pulmonary tuberculosis.  
Thereafter, for four years, or in any event to six years 
after the date of inactivity, a 50 percent rating is 
assigned.  Thereafter, for five years, or to 11 years after 
the date of inactivity, a 30 percent rating is assigned.  
Following far advanced lesions diagnosed at any time while 
the disease process was active, a minimum 30 percent rating 
is assigned.  Following moderately advanced lesions, but 
provided that there is continued disability, emphysema, 
dyspnea on exertion, impairment of health, or other similar 
symptomatology, a 20 percent rating is assigned; otherwise, 
only a zero percent (non-compensable) rating is assigned.  
The notes following the general rating formula for inactive 
pulmonary tuberculosis specify that the graduated 50 percent 
and 30 percent ratings, as well as the permanent 30 percent 
and 20 percent ratings, are not to be combined with ratings 
for other respiratory disabilities.  See 38 C.F.R. §§ 
4.96(b), 4.97 (2006).

The veteran was hospitalized by the VA from April 1957 to 
February 1958.  He complained of a persistent cough ever 
since his discharge from service.  He reported that his cough 
became worse about two months prior to admission, his 
appetite decreased and he began to feel feverish in the 
afternoons.  A chest X-ray study at a private hospital prior 
to admission showed pulmonary disease and hospitalization was 
recommended.  A chest X-ray study on admission revealed very 
extensive fibro-caseous tuberculosis.  There were extensive 
infiltrations and numerous small cavities on the right side.  
On the left side, there was an extensive dissemination 
extending down as far as the fifth rib anteriorly.  Numerous 
small translucent areas were noted, some of which were 
probably cavities.  It was also noted that sputa was positive 
for tuberculosis on admission on smear and culture 
examinations with bacilli sensitive to INH and resistant to 
PAS.  All sputa beginning with July 1957 were entirely 
negative on numerous smear and culture examinations and 
gastric lavages.  The diagnosis on admission was pulmonary 
tuberculosis, chronic, far advanced, active.  When his case 
was reviewed at conference in October 1957, it was noted that 
the veteran had had far advanced bilateral disease with the 
conversion of positive sputum to the negative phase being 
rapid.  Tomographic studies in November 1957 failed to reveal 
any evidence of cavitary disease.  The diagnosis on discharge 
was pulmonary tuberculosis, chronic moderately advanced, non 
active (two months).

The record establishes that the veteran had far advanced 
pulmonary tuberculosis when he was first treated for the 
disease at the time of the VA hospitalization beginning in 
April 1957.  While the veteran has not asserted that his 
pulmonary tuberculosis has ever reactivated, the fact remains 
that the rating schedule provides a minimum 30 percent 
evaluation for pulmonary tuberculosis if far advanced lesions 
were diagnosed at any time while the disease process was 
active.  Although this provision applies only in cases in 
which entitlement has been established as of August 19, 1968, 
since service connection for pulmonary tuberculosis was 
established in 1957, the veteran meets this requirement.  
Accordingly, the Board finds that a 30 percent evaluation is 
warranted for pulmonary tuberculosis based on the clinical 
evidence of far advanced lesions.  Since the pulmonary 
tuberculosis is not active, there is no basis for a higher 
rating.


ORDER

A rating of 30 percent for pulmonary tuberculosis is granted, 
subject to the governing law and regulations pertaining to 
the payment of monetary benefits.


REMAND

The veteran also asserts that service connection is warranted 
for hypertension and a heart disorder, to include on a 
secondary basis.  The regulations provide that service 
connection is warranted for disability which is proximately 
due to, the result of, or aggravated by a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2006); see also Allen 
v. Brown, 7 Vet. App. 439 (1995).  The Board notes that 
effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
conform to the Court's decision in Allen.  

The Board acknowledges that following a VA examination of the 
heart in July 2003, the examiner opined that neither 
hypertension nor coronary artery disease was caused by 
tuberculosis.  It is significant to point out, however, that 
the examiner failed to address aggravation, and this omission 
was noted in the Joint Motion.

Finally, in the present appeal, the appellant was provided 
with notice of what type of information and evidence was 
needed to substantiate his claim for service connection, but 
he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Thus, on remand the RO should 
provide corrective notice.  
        
Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that advises the 
veteran that a disability rating and 
effective date will be assigned if 
service connection is awarded, to include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be asked to 
identify the names and addresses of all 
medical care providers who treated him 
for hypertension or a heart condition 
since his discharge from service.  After 
securing any necessary release, records 
which are not duplicative of evidence 
already contained in the claims file 
should be obtained.  

3.  The veteran should be afforded a VA 
examination by a cardiologist to 
determine the nature of the veteran's 
hypertension and any current heart 
disability, and the relationship between 
those disabilities and his service-
connected pulmonary tuberculosis.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
and reviewed by the examiner in 
conjunction with the examination.

The examiner is requested to furnish an 
opinion concerning whether hypertension 
and/or a heart disability is present and, 
if so, whether it is at least as likely 
as not that the veteran's service-
connected pulmonary tuberculosis caused 
or aggravated (permanently worsened 
beyond natural progress) either 
condition.  If pulmonary tuberculosis 
caused an increase in the severity of 
hypertension or a heart disorder, the 
examiner should quantify, if possible, 
the extent to which the disability was 
aggravated.  The examiner should set 
forth the rationale for any opinion 
expressed.  

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


